e Démocratique du Congo Prerniar feuillet

Mère des Affaires Foncières

| TNT Pr
iétion des Titres Immobiliers Ft bre ks | ses ,
sreonseription Foncière de Tshopo Le abri! ca ANAY
| Division des Tres bininobillarss RER ER Fr É a EAP
per td Territoira  : (ahurna-
k à 4 Lotissement ; Larnitula 1
kr M UJéhte hgricole,

CONTRAT D'EMPHYTEOSE
No 4/e/nner [442 O0 20 Jog/taié,
TERME DU BAIL DE VINGT-CINQ (25) ANS

ë ENTHAE :
“publique Démocratique du Congo représentée par
Sant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa 4 de la Loi
B-021 du 20 juillet 197% et par l'Article 14 sub, de l'Ordünnance n° /4- 148 du 01
nt 1974, ci-après dénommée "LA REPUBLIQUE", de première part ;

Le Gouverneur de Prôvince

Société PLANTATIONS FT HUIL, BIIES nl CONGO 8,A, dont la personnalité civile à 6té
connue par Décret N° 1334/2002 du trente 6€ tobre deux mil deux (1,0, numéro 21 du 1°
Ovembre 2002, page 94) et  Immatriculée au numéro CD/KIN/RCCM/14-B-5579,
Bin Nationale A01148Y, ayant son siège soclal au numéro 1963 de l'Avenue Des
pis Lourde dans la Commune de la Gombe à Kinshasa, représentée par Son Directeur

perd) Monsieur Zephyrin LUYINDULA NUANISA,
; dér \ommé PLIEMPHYTEOTE", de seconde part,

1 IL À ETE CONVENU CE QUI SUIT :

W,, République concédé Ali #0u8 signé de geconde part, qui accepte un droit
$ Vive ytéose dur une parcelle de terre déstinée à usage agricole, élevage, d'une
* 10 de ne 193; ha 40 ares 0%, ca 57 0,
dans le Gonmune-de Torritoire de Yahuma sortant le numéro 701.

dr jn cadastral Ab dont lés limites sont représentées sous un liséré vert au
Nr. qui s dressé Aliéchellé de 1 à 20000,

2: D énbeontratest conclu pour un terme de 25 ans prenant cours le.20/09/a016
piration duquel I sera renouvelé pour une durée égale pour autant que le
terrain ns dé" mie en" valeur et maintenu conformément aux obligations

34 ntractuolles et réglementaires de l'emphytéose ;

nue annuelle fixée conformément au tarif en vigueur et aux conditions

2 0 2°

pile pe Ra", PE AA PEL
Qe & |
—_… Prix de référence du terrain Deuxième feuillet
… Redevance annuelle

{ère année 20 WA soit ‘ FC 17,949,00

2ème année 30 % soit : Ke 26923,50
3ème année 40 % soit : ind 84
q4ime année 45 % S6it : FC 40,385,25

FC 44#72,50

\. Géme année 50 % Soit :

té redevance et taxes rémunératoires sont payables
lier janvier de chaque année chez le Comptable des Titres immobiliers de

annuellement et par anticipation V4
FAN

at d'afi

tarrain concédé dansé léé 814 Friois
im

dé la conclusion qu présé
taff

: L'Emphytéote est tenu d'occuper lé
commencer la mise en valeur dansé les dix-huit M01S

Contrat. l'Occupant est tenu de poursuivre de façon inin

la mise en valeur conformément à là destination du terrain,

terrompue ét de FAI

Seront considérées comme mise en valeur :

a) Les terres sur Six dixièmes au moins de leur surface par des EUlLUres

alimentaires, maraichères ou fourragères,

eur six dixiomes au moins de leur surface par 186
cormpranant au MOIS 100 plantes
ant être conéidérés Coffre das
nant et n'entreront pas 8

b) Les terres couvertes
plantations d'arbres fruitiers ou des palmiers,
à l'Hectare, les bananiers et les papayers dev
plantes intercalaires n'occupant le 561 que temporaire
ligne de compte lors du dénormbrerment dés arbres fruitiers,
Eat

+176) Les terres couvertes sur dix dixlèmes au moins de leur surfacé par 085
pla tations d'arbres de boisement à raison d'au moins 100 arbres lHéctare, et
pour les enrichissements de forêts et d'au moins 1,000 arbres par Héectare 6

= boisement en terrain découvert,

£ % 1 & | LA

2 Pour les autres arbres et arbustes,
Ve. Wie, ae EL | i J pa
comm accord avec l'Occupant el le 5e

la densité minimum Sera détarminée je

(é rvice de l'Agronomie,

r l'Occupant et les paturages naturels ayant SUD} Une

h l'élevage à Caractère intansif ;
at protégés contre l'érosion sul
LS

a à as 1 es pâturages créés pa
amélioration à effet permanent el approprié
c'est \ dire drainés ou irrigués si nécessaire
je 5 seront entretenus des bestiaux à l'élevage où à l'engrain dont lé nom

AP mu m. era fixé par le Service Vétérinaire an tenant compté des bépècas, de
… possibilités du sol et des conditions climatologiques,
+4 \ LA SRA

ete es terres Sur lesquelles l'aura été fait sur six dixiërigs au moins de lauf
Ne fRcé par, des. canétruetions et inétallations nécessaires à l'antraprise et

iment sur place en vue de la survélllance, Les poulaillers, las porcheriés,
las véhicules,

Dm

À étables, dipping-tancks destinés au bétail, garage pour
le stockage.

effectuée suivant tés rägles de la

€ er

Troisième et dernier feuillet

d) Les cultures sur le sol en déclivité seront établies parallèlement aux courbes de
niveau et toutes les mesures contre érosion seront prises.

& terres ayant une inclinaison de 30 % est interdite de

e) La mise en valeur de
ans un rayon de 75 m de source,

même que le boisement d

f) Les conditions de mise en valeur stipulées ci-dessus joueront séparément ou

simultanément pour toute surface,
de se libérer des charges de son droit par le
t selon les modalités prescrites par les

Article 4 : L'Emphytéote aura la faculté
20 juillet 1973 et de ses mesures

b. délaissement des fonds aux conditions €
à: d'a | i ; -
A DE mesures d'exécution de la Loi n° 73-021 du

é
à d'exécution.

du terrain concédé sans

peut changer la destination
té qui a concédé le droit,

Altiele 5 : L'Emphytéote ne
se, écrite et préalable de l'autori

l'autorisation expres
ote de faire toute diligence auprès des Autorités
nir en temps utile, l'autorisation de bâtir et la

Htlele 6 : Il appartiendra à l'Emphyté
n vertu de la législation SUT l'Urbanisme et sur les

compétentes en vue d'obte
permission des travaux requise €
Circonscriptions Urbaines,

lle 7 : pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent

contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en 5e5 articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses

mésures d'exécution.

ticle 8 : (Clause spéciale)
trainera la

d'une des conditions reprises ci-dessus en
droit concédé.

écution du présent contrat, Les parties dÉTEAR ES.

ticle 9 : L'inexécution ou la violation
résiliation de plein droit du

+ 4 Ÿ : 1
0 : Pour fout ce qui concerne l'ex
4 : élire domicile, “LA REPUBLIQUE" dans les bureaux ? — toi
. Territoire de Yahuma.-

À EXN) \  AL'EMPHYTEOTE" dans les bureaux debHa-cermmene de :
ARR parcelle n° — CEREER UMR ANNE RUE SMEen

à

%
F }
à.

Section Rurale Sept

fi it en soublesexpRec tion à IAE SLA AE [ES 20 | or, 20e

f

f munératoires

nt quittance N° 2440464 du

à + æ é
LUE 10
LS ; 4 Le
n 4. : | Fu * 0)
ce" L à d HE
Lé MN L s : ES {
+ A f die À LM | | F1 d' / j t
87 2 4e À à. W s à À ee ouaRe- té
. 1e L A & Se £ 1 | ï
LRO TRUE CE de (4
” ME + ,
;

| 228 +

Le Comptable

RSS Lier
4 °} s
As & (
F % À ,
| + |
L (1 \

: (4) Numéro cadastral en toutes lettres

4 D

N

"HS
# L \
y

f

907

9/34
1A1SVUVI3I1TIANTS

l PL: 117194Vd

2 EF UTAAT AP TN 00 2
NY RES IO 11 NI

ÿ

| NOILIAS

TT TT nn

|

:
i

| ed

Î
1 ]
| "
Ÿ \
è
|
r
\ ? "1
\ 3
À #
À ù
| di
VOUS |
| \
| H

a

